Citation Nr: 1202287	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from April 2001 to August 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The medical evidence of record does not show that the Veteran's current bilateral knee disorder is related to his military service or any incident therein.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's September 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, in compliance with the Board's January 2011 remand, VA has provided the Veteran with a VA examination to determine the etiology of any bilateral knee disorder found.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical examination obtained was based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's statements.  The VA examiner also provided a written rationale for the conclusion reached and the Board therefore concludes that this examination is adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with its January 2011 remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for a bilateral knee disorder.  During his November 2010 hearing before the Board and through various written statements, the Veteran claimed years of doing physical training in the military involved constant stress and strain of running and lifting with the legs, which caused deterioration of his knees.  He also claimed that he constantly experienced knee pain in service and reported the problems several times but was told by the physicians in service that it was not a problem.  

A February 2001 service entrance examination report reflects that the clinical evaluation of the Veteran's musculoskeletal system was normal.  The Veteran denied trick or locked knee in the report of medical history.

A September 2004 pre-deployment health assessment report stated that after interview and examination of the Veteran, no orthopedic problems were noted and accordingly the Veteran was determined to be deployable.

In a January 2005 inservice examination report, the Veteran denied any swollen or painful joints, knee trouble, any knee or foot surgery including arthroscopy or the use of a scope, any need to use corrective devices such as knee brace(s), or bone, joint or other deformity.  On clinical evaluation, no abnormalities were noted as to the Veteran's musculoskeletal system.

An August 2005 service treatment report was negative for joint pain, muscle weakness and radicular pain on clinical evaluation.

A November 2005 service treatment report noted that there were no abnormalities found for the Veteran's musculoskeletal symptoms on clinical examination and that his knees showed no abnormalities.

In his February 2006 service separation examination report, the Veteran denied any swollen or painful joints, knee trouble, any knee or foot surgery including arthroscopy or the use of a scope, any need to use corrective devices such as knee brace(s), or bone, joint or other deformity.  On clinical evaluation, no abnormalities were noted as to the Veteran's musculoskeletal system.

A July 2006 VA treatment report reflects that the Veteran was seen in an initial visit to establish care with VA.  The Veteran reported intermittent chronic low back pain with some radiations to the hips.  As for his past medical history, dyslipidemia, gastroesophageal reflux disease, hypertension for one year, allergic rhinitis, chronic low back pain, and an appendectomy were noted.  On review of system, the Veteran reported chronic low back pain; intermittent, bilateral forearm discomfort; and no joint swelling.  The Veteran did not report any knee problem.

In a July 2008 VA treatment report, the Veteran complained of bilateral knee pain.

A December 2008 VA treatment report reflects that x-ray examination was conducted per the Veteran's complaint of intermittent knee pain.  On clinical examination of the Veteran's knees, there were no warmth or skin changes; however, mild tenderness was shown in the medial joint line of the right knee, with no restriction of movements.  The resulting x-ray report revealed mild tricompartmental degenerative joint disease of the knees.

In a March 2009 VA telephone contact, the Veteran stated that he used bilateral knee braces daily and requested his old ones to be replaced. 

The Veteran underwent a VA examination in May 2011.  The VA examiner stated that the claims file was reviewed.  The Veteran reported that he first experienced pain in both knees in 2001.  He denied any specific trauma but associated the knee pain with his active military service.  He stated that his knee pain had worsened over time and that now he had constant bilateral knee pain.  The examiner noted that there were no records of any knee condition reported in the Veteran's service treatment records and that his February 2006 separation examination report did not contain any knee complaints.  The Veteran claimed that his service treatment records were inaccurate as he reported bilateral knee pain while in service since 2001.  The Veteran's wife who was present at the examination confirmed the Veteran's statements.  Following physical examination and clinical tests, the diagnosis was bilateral degenerative joint disease of the knees.  The VA examiner opined that the Veteran's current bilateral knee disorder was "less likely than not caused by or a result of" his military service.  In support of this opinion, the examiner provided the following rationale: 

There is no evidence of a knee condition during [the Veteran's] military service.  There is no report of knee pain in initial VA visit in 7/10/2006.  His report of medical history from [from (sic)] 2/5/2006 doesn't report any knee condition.  It does report other conditions such as back pain.

A March 2011 VA treatment report noted that the Veteran had bilateral knee pain.  On clinical examination, no tenderness, swelling or warmth of the knees was shown; no restriction of the knee joint movement was shown.  The assessment was arthralgia.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a bilateral knee disorder.  There is a current diagnosis of mild degenerative joint disease of the knees.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection is warranted for a disability if it existed at any point during the appeal period, even if it is no longer present).  

However, the Board finds that the competent and credible evidence of record does not link the Veteran's current bilateral knee disorder to his active duty service.  To that effect, the Veteran's service treatment records are entirely negative for complaints, treatments or diagnoses of any knee disorder.  After separation from service, the first evidence of record showing the Veteran's knee disorder was the July 2008 VA treatment report noting his complaint of bilateral knee pain.  

The Board has considered the Veteran's and his spouse's lay statements regarding the onset of his knee pain in 2001, along with the Veteran's contention that such knee pain was associated with the rigorous physical training required during his military service.  Their contentions regarding knee pain, which is capable for lay observation, is competent evidence of what they actually observed and was within the realm of the Veteran's personal knowledge.  See Layno v. Brown, 6 Vet. App.  465, 469-70 (1994).  However, the lay statements regarding the onset of his bilateral knee symptoms are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  On multiple occasions, the Veteran denied knee problems while in service.  In the September 2004 pre-deployment health assessment report, no orthopedic problems were reported.  In a January 2005 post-deployment examination report, the Veteran specifically denied any swollen or painful joints, knee trouble, any knee or foot surgery including arthroscopy or the use of a scope, any need to use corrective devices such as knee brace(s), or bone, joint or other deformity.  On his February 2006 service separation examination, the Veteran again denied any swollen or painful joints, knee trouble, any knee or foot surgery including arthroscopy or the use of a scope, any need to use corrective devices such as knee brace(s), or bone, joint or other deformity.  Additionally, after his separation from service, the Veteran did not report a knee problem for approximately two years.  The July 2006 VA initial visit report reflects that the Veteran established care with VA and underwent a comprehensive examination at that time.  He reported other orthopedic symptoms, specifically to include chronic low back pain radiating intermittently to his hips and forearm discomfort, however, the Veteran did not mention any knee problem.  This evidence is not consistent with the lay statements that he had chronic knee pain since his service in 2001.  The Board therefore concludes that the lay statements as to the claimed onset of the knee disorder in service are not credible.  

To extent that the Veteran contends that his bilateral knee disorder was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a bilateral knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson v., 581 F.3d at 1316.  Lay statements are competent evidence regarding symptoms capable of observation and may provide sufficient support for a claim of service connection.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While lay evidence is competent evidence for knee pain itself, the origin or cause of the Veteran's currently diagnosed knee disorder is not a simple question that can be determined based on mere personal observation by a lay person.  The Board therefore finds that whether the Veteran's current bilateral knee disorder is related to or was caused by his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown otherwise that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current bilateral knee disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that the Veteran's lay statements as to medical causation are not competent evidence to establish service connection for a bilateral knee disorder.  Id.  

Furthermore, the only competent medical opinion of record as to whether the Veteran's current bilateral knee disorder is related to his active service is negative to his claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The May 2011 VA examiner concluded that the Veteran's current bilateral knee disorder was "less likely than not caused by or a result of" his military service.  In reaching the conclusion, the examiner offered a rationale that was based on a complete review of the Veteran's claims file, to include the Veteran's lay assertions as to the onset of his knee pain in service, and was consistent with the other evidence of record.  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


